BUCHWALTER, P. J.
This action arose in the Cincinnati Municipal Court, G. W. Rosenstiel filing a suit in forcible entry and detainer against Anna Rocca.
Judgment was rendered for Rosenstiel. Rocca filed a petition in error in the Hamilton Common Pleas, which was struck from the files on the ground that same was not filed by leave of court. Court of Appeals held:
1. Municipal court of Cincinnati given jurisdiction in forcible entry and detainer cases by 1558-6 GC.
2. Sec. 1558-26 providing for appeal from judgment of the Cincinnati Municipal Court does not require leave of court to file a petition in error.
Judgment of Common Pleas reversed, with instructions to reinstate cause.